Citation Nr: 0822359	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-23 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with arthritis.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the veteran's claims file was 
later transferred to the Albuquerque, New Mexico RO.


FINDING OF FACT

The veteran's degenerative disc disease with arthritis has 
not resulted in any incapacitating episodes or been 
manifested by ankylosis or limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a January 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected back disability, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The April 2006 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected back 
disability under the applicable diagnostic code.  The July 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected back disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained the veteran's service treatment records and 
VA medical records and obtained a medical opinion as to the 
severity of the veteran's disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (Diagnostic Code 5236), lumbosacral or 
cervical strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), 
and degenerative arthritis of the spine (Diagnostic Code 
5242) (for degenerative arthritis of the spine, see also 
Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Intervertebral Disc Syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

Factual Background and Analysis

The veteran filed his claim for an increased evaluation in 
November 2005 and was afforded a VA examination to address 
the severity of his low back disability in March 2006.  
Review of systems resulted in an impression of no associated 
objective neurologic abnormalities.  The veteran indicated he 
had "never" experienced urinary incontinence, frequency or 
urgency, erectile dysfunction, fecal incontinence, leg or 
foot weakness, numbness or paresthesias.  With respect to 
active motion, flexion was from zero to 60 degrees, with pain 
beginning at 50 degrees.  Extension was from zero to 15 
degrees, with pain beginning at 10 degrees.  Left lateral 
flexion was from zero to 15 degrees, with pain beginning at 
15 degrees.  Right lateral flexion was from zero to 15 
degrees, with pain beginning at 15 degrees.  Left lateral 
rotation was from zero to 15 degrees, with pain beginning at 
10 degrees.  Right lateral rotation was from zero to 20 
degrees, with pain beginning at 15 degrees.  With respect to 
passive motion, flexion was from zero to 65 degree, with pain 
beginning at 50 degrees.  Extension was from zero to 15 
degrees, with pain beginning at 10 degrees.  Left lateral 
flexion was from zero to 15 degrees, with pain beginning at 
10 degrees.  Left lateral flexion was from zero to 15 
degrees, with pain beginning at 10 degrees.  Right lateral 
flexion was from zero to 15 degrees, with pain beginning at 
10 degrees.  Bilateral rotation was from zero to 20 degrees, 
with pain beginning at 10 degrees.  Repetitive activity did 
not case further loss of motion.  However, it was noted that 
repetitive activity did produce pain as the major factor 
producing loss of functional capabilities.  Degenerative disc 
disease (DDD) of the lumbar and lumbosacral spine as well as 
chronic strain/sprain of the lumbar spine was diagnosed.  

The Board also notes the presence of VA medical records 
pertaining to treatment for the veteran's low back 
disability.  The Board has reviewed these records and notes 
that they are consistent with the findings of the March 2006 
VA examination.  Notably, an April 2006 treatment note shows 
an absence of radicluar complaints.  These notes do not show 
that the veteran was ever prescribed bed rest by a physician 
for his low back disability.  

An evaluation in excess of 20 percent is not warranted.  
Initially the Board notes that the schedule pertaining to 
IVDS would not yield an evaluation in excess of 20 percent 
because the veteran has never experienced an incapacitating 
episode as defined by regulation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note: (1).  With respect to the general 
formula, an evaluation in excess of 20 percent would require 
a showing of ankylosis or forward flexion of the 
thoracolumbar spine to 30 degrees or less.  It is clear that 
the veteran's low back disability is not manifested by 
ankylosis; no such diagnosis has been made and he retains a 
fair degree of range of motion in his low back.  Forward 
flexion of his low back is greater than 30 degrees.  
Limitation of forward flexion has been limited at most to 50 
degrees, with consideration of the DeLuca factors outlined 
above.  The Board need not evaluate any neurologic 
abnormalities, because the evidence does not show that his 
low back disability has manifested any neurologic problems.  
These findings have been consistent throughout the course of 
the veteran's claim and appeal.  Accordingly, the claim must 
be denied. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with arthritis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


